Citation Nr: 1805083	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a sleep condition.

2. Entitlement to service connection for a respiratory condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to October 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Veteran's claim's file is now in the jurisdiction of the Baltimore, Maryland RO. 

In March 2017, the Board remanded this appeal for further development, to include obtaining service treatment records that are not associated with the claims file and scheduling the Veteran for VA examinations. 

Subsequently, in an August 2017 rating decision, the RO granted service connection for hypertension. It is thus no longer in appellate status and will not be addressed below. See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In October 2016, a Board hearing was held before the undersigned. The transcript is of record. 

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of obstructive sleep apnea.

2. The Veteran's sleep apnea did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for sleep apnea are not met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

VA satisfied the duties to notify and assist in this appeal regarding entitlement to service connection for a sleep condition.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board remanded this appeal in March 2017, in order to obtain service treatment records that are not associated with the claims file and to schedule the Veteran for VA examinations. The Veteran was provided VA examinations in June 2017 and October 2017. The Board notes that substantial compliance with the past remand instructions regarding entitlement to service connection for a sleep condition has been achieved. See Stegall, 11 Vet. App. 268. 

The Board acknowledges the representative's contention that this issue must be remanded pursuant to Stegall in order to obtain an opinion regarding secondary service connection, citing to directive 7 of the previous Board remand.  This directive, however, only directed the AOJ to perform all additional development deemed necessary and did not discuss nor indicate secondary service connection.  Here, although acknowledging the representative's notation regarding secondary service connection as service connection for hypertension was recently established, the representative cites no evidence related to this Veteran and the Veteran has not asserted such and the medical evidence of record does not raise this contention.  Instead, the representative's assertion appears to essentially be that in all cases involving sleep apnea and where service connection for hypertension has been established, secondary service connection should be raised.  The representative does not assert that the evidence regarding this Veteran indicates that his sleep apnea is due to service-connected hypertension, rated as noncompensable.  Considering all of this, the Board finds there has been substantial compliance with the Board remand and that an additional remand would serve no useful purpose.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in October 2016.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the Veteran has not raised any deficiency with the hearing and the Board does not otherwise find any prejudicial error. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

II. Sleep Condition

The Veteran has claimed entitlement to service connection for a sleep condition. He essentially contends that his obstructive sleep apnea is related to his active duty service.  

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of all the evidence in the claims file, the evidence that weighs against an incurrence of sleep apnea in service includes service treatment records, which are absent of treatment for or diagnosis of obstructive sleep apnea or related symptomatology, and obtained medical records that are absent for any treatment or diagnosis of obstructive sleep apnea until approximately 20 years after service. 

The claim's file also contains a January 2013 medical treatment note from Dr. B.C. in which the physician reported that the following medical conditions, sleep apnea, hypertension, and asthma, resulted from or are related to morbid obesity.

Additionally, the Veteran was afforded a VA examination in June 2017. The examiner opined, after reviewing the Veteran's claims file, that the Veteran's sleep condition is less likely than not incurred in or caused by service. The examiner noted that a sleep condition was not identified in service. In addition, the examiner expressed that witnessed accounts of observed sleeping are not an adequate predictor of sleep apnea. The examiner also stated that the Veteran was diagnosed with sleep apnea after significant weight gain since service, and therefore the Veteran's sleep apnea was less likely than not incurred in or caused by service.   

Favorable evidence supporting a finding that the Veteran had symptoms of obstructive sleep apnea in service includes a buddy statement from K.M, dated November 2016. K.M. reported that the Veteran's snoring was so intolerable, that K.M. had to move out after rooming with the Veteran for 10 months in 1989. In addition, the Veteran testified that while he was in service, the Veteran was fatigued every day. See Board hearing transcript at 18.   

The Board finds the June 2017 examination and opinion to be highly probative to the issue at hand. The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  In this opinion, the examiner also considers the evidence of witnessed sleep interruptions in service.

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the June 2017 VA examination and opinion were provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion. The VA examination and opinion indicated the Veteran's sleep apnea did not originate in service. The examiner rested his opinions on his medical knowledge and experience.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by sufficient explanation: namely, that the Veteran was not diagnosed with sleep apnea until after significant weight gain since service. 

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of sleep apnea. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from sleep apnea. Thus, the Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis of sleep apnea. Moreover, to the extent that the Veteran believes that his sleep apnea is related to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field. 

In this case, determining the etiology of sleep apnea falls outside the realm of common knowledge of a lay person. Thus, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his sleep apnea requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). Thus, the lay assertions as to the etiology of his sleep apnea are not competent medical evidence.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's current obstructive sleep apnea is not related to his period of service. Accordingly, service connection for sleep apnea is not warranted on any basis. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Entitlement to service connection for a sleep condition is denied.


REMAND

In regards to the Veteran's claim for entitlement to service connection for a respiratory condition, the Board finds that remand is necessary to afford the Veteran an adequate VA opinion. The Veteran was afforded a VA examination in October 2017 to address this claim. 

The examiner provided a negative nexus; however, she provided little to no rationale. The examiner stated that the Veteran was seen in 1984 with bronchitis and that the Veteran was released from active duty in 1988. The examiner also stated that there is no documented wheezing or persistent respiratory conditions while in active duty.  

The examiner did not address the Veteran's lay testimony that the Veteran started having breathing problems during physical activity in service. 

Further, the examiner's rationale for her negative nexus opinion was based on lack of documentation in service treatment records. The United States Court of Appeals for Veterans Claims has held that a medical opinion based solely on the absence of documentation in the record is inadequate. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). Thus, remand is necessary to provide the Veteran with an adequate VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Then, obtain an addendum opinion from an examiner other than the October 2017 examiner as to the whether any diagnosed respiratory condition had its onset in service or are at least as likely as not related to service.

The examiner should discuss the Veteran's competent and credible lay testimony which describes breathing problems during physical activity in service. See Board hearing transcript at 3. 

All opinions should be supported by a clear rationale. 

3. After completing the action necessary to comply with the requests of this remand, readjudicate the claim. If the benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran and his representative with the requisite period of time to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


